Exhibit 99.2 Unaudited Pro Forma Combined Condensed Financial Statements of Deep Down, Inc. and Mako Technologies, Inc. Deep Down, Inc. Unaudited pro forma combined condensed financial statements of Deep Down, Inc. and Mako Technologies, Inc. The following unaudited pro forma combined condensed financial statements are based on the historical financial statements of Mako and Deep Down after giving effect to the acquisition of Mako.The unaudited pro forma condensed combined balance sheet as of September 30, 2007 is presented to give effect to the acquisition as if it occurred on September 30, 2007. The unaudited pro forma condensed combined statements of operations for the nine months ended September 30, 2007 and the period from inception, June 29, 2006 to December 31, 2006, respectively, are presented as if the acquisition had taken place on January 1, 2006 by combining the historical results of Mako and Deep Down. The pro forma information is presented for informational purposes only and is not necessarily indicative of the results of operations that actually would have been achieved had the acquisition been consummated as of that time, or is it intended to be a projection of future results.The unaudited pro forma results were as follows: 1 Deep Down, Inc. Unaudited Pro Forma Combined Condensed Balance Sheet As of September 30, 2007 Historical Purchase Deep Historical Accounting Pro Forma Down, Inc. Mako, Inc. Entries Entries Combined Assets Cash and equivalents $ 1,062,436 $ 183,065 $ - $ (5,000,000 ) (d) $ 1,849,501 5,604,000 (c) Accounts receivable 3,388,058 1,545,889 - - 4,933,947 Prepaid expenses and other current assets 1,138,157 225,052 (65,590 ) (a/b) - 1,297,619 Work in progress 1,935,643 234,745 - - 2,170,388 Total current assets 7,524,294 2,188,751 (65,590 ) 604,000 10,251,455 Property and equipment, net 1,760,888 2,074,014 1,203,485 (a) 5,038,387 Other assets, net of accumulated amortization 1,085,924 545 - 261,946 (c) 1,348,415 Intangibles - - 4,669,000 (a) 4,669,000 Goodwill 7,279,075 - 5,077,918 (a) 12,356,993 Total assets $ 17,650,181 $ 4,263,310 $ 10,884,813 $ 865,946 $ 33,664,250 Liabilities and Stockholders' Equity Accounts payable and accrued liabilities $ 3,598,562 $ 796,508 $ - $ - $ 4,395,070 Deferred revenue - Other current liabilities 74,480 - 123,369 (b) - 197,849 Deferred tax liabilities - 570,873 (609,405 ) (a) - (38,532 ) Payable to shareholders - - 13,565,080 (a/b) (13,565,080 ) (d) - Current portion of long-term debt 560,000 605,158 555,365 (a) - 1,720,523 Total current liabilities 4,233,042 1,972,539 13,634,409 (13,565,080 ) 6,274,910 Long-term debt, net of accumulated discount 4,885,893 285,367 (555,365 ) (a) 5,820,000 (c) 10,435,895 Series E redeemable exchangeable preferred stock, face value and liquidation preference of $1,000 per share, no dividend preference, authorized 10,000,000 aggregate shares of all series of Preferred stock 1,750 issued and outstanding, respectively 1,365,975 - - - 1,365,975 Total liabilities 10,484,910 2,257,906 13,079,044 (7,745,080 ) 18,076,780 Temporary equity: Series D redeemable convertible preferred stock, $0.01 par value, face value and liquidation preference of $1,000 per share, no dividend preference, authorized 10,000,000 aggregate shares of all series of Preferred stock 5,000 issued and outstanding 4,419,244 - - - 4,419,244 Total temporary equity 4,419,244 - - - 4,419,244 Stockholders' equity: Series C convertible preferred stock, $0.001 par value, 7% cumulative dividend, authorized 10,000,000 aggregate shares of all series of Preferred stock 22,000 shares issued and outstanding, respectively 22 - - - 22 Common stock, $0.001 par value, 490,000,000 shares authorized, 70,120,171 and 81,390,712 shares issued and outstanding, respectively 70,120 3,000 (3,000 ) (a) 11,270 (d) 81,390 Paid in capital 4,939,525 - - 8,553,810 (d) 13,539,281 45,946 (c) - Accumulated deficit (2,263,640 ) 2,002,404 (2,191,231 ) (a) - (2,452,467 ) Total stockholders' equity 2,746,027 2,005,404 (2,194,231 ) 8,611,026 11,168,225 Total liabilities and stockholders' equity $ 17,650,181 $ 4,263,310 $ 10,884,813 $ 865,946 $ 33,664,250 See accompanying notes to unauditedpro forma combined condensed financial statements. 2 Deep Down, Inc. Unaudited Pro Forma Combined Condensed Statement of Operations For the Nine Months Ended September 30, Historical Historical Combined Deep Down, Inc. Mako, Inc. Pro Forma Pro Forma September 30, 2007 September 30, 2007 Entries Results Revenues $ 12,128,737 $ 4,291,262 - $ 16,419,999 Cost of sales 8,098,001 1,833,323 - 9,931,324 Gross profit 4,030,736 2,457,939 - 6,488,675 Operating expenses: Selling, general & administrative 2,712,997 1,661,822 - 4,374,819 Depreciation and amortization 247,503 351,439 258,161 (f) 857,103 Total operating expenses 2,960,500 2,013,261 258,161 5,231,922 Operating income (loss) 1,070,236 444,678 (258,161 ) 1,256,753 Other income (expense): Other income (expense) 15,052 (6,659 ) - 8,393 Gain on debt extinguishment 2,000,000 - - 2,000,000 Interest income 48,935 - - 48,935 Interest expense (1,750,293 ) (49,041 ) (778,655 ) (e) (2,577,989 ) Total other income 313,694 (55,700 ) (778,655 ) (520,661 ) Income (loss) from continuing operations 1,383,930 388,978 (1,036,816 ) 736,092 Income tax benefit (expense) (347,750 ) (222,876 ) - (570,626 ) Net income (loss) $ 1,036,180 $ 166,102 $ (1,036,816 ) $ 165,466 Basic earnings per share $ 0.01 $ 0.00 Shares used in computing basic per share amounts 72,210,830 83,480,671 Diluted earnings per share $ 0.01 $ 0.00 Shares used in computing diluted per share amounts 100,168,301 111,438,142 See accompanying notes to unaudited pro forma combined condensed financial statements. 3 Deep Down, Inc. Unaudited Pro Forma Combined Condensed Statement of Operations For the Year Ended December 31, 2006 Historical Deep Down Historical From Inception Mako, Inc. Combined June 29, 2006 to Year Ended Pro Forma Pro Forma December 31, 2006 December 31, 2006 Entries Results Revenues $ 978,047 $ 6,414,979 $ - $ 7,393,026 Cost of sales 565,700 2,413,551 - 2,979,251 Gross profit 412,347 4,001,428 - 4,413,775 Operating expenses: Selling, general & administrative 3,600,627 1,879,587 - 5,480,214 Depreciation and amortization 27,161 342,980 344,215 (f) 714,356 Total operating expenses 3,627,788 2,222,567 344,215 6,194,570 Operating income (loss) (3,215,441 ) 1,778,861 (344,215 ) (1,780,795 ) Other income (expense): Other income (expense) - 21,255 - 21,255 Gain on debt extinguishment - Interest income - Interest expense (62,126 ) (53,020 ) (1,059,573 ) (e) (1,174,719 ) Total other income (62,126 ) (31,765 ) (1,059,573 ) (1,153,464 ) Income (loss) from continuing operations (3,277,567 ) 1,747,096 (1,403,788 ) (2,934,259 ) Income tax benefit (expense) (22,250 ) (671,822 ) - (694,072 ) Net income (loss) $ (3,299,817 ) $ 1,075,274 $ (1,403,788 ) $ (3,628,331 ) Basic earnings per share $ (0.04 ) $ (0.04 ) Shares used in computing basic per share amounts 76,701,569 87,971,410 Diluted earnings per share $ (0.04 ) $ (0.04 ) Shares used in computing diluted per share amounts 76,701,569 87,971,410 See accompanying notes tounauditedpro forma combined condensed financial statements. 4 Deep Down, Inc. Notes to unaudited pro forma combined condensed financial statements The unaudited Pro Forma Combined Condensed Statements include the following pro forma assumptions and entries: (a) Purchase accounting related to assets acquired and liabilities assumed as part of the transaction. Reflects the amount payable to Mako shareholders, which is relieved by the Pro Forma entry reference (d). The Company obtained an independent valuation of the assets and liabilities as of December 1, 2007.The fair value of the property, plant and equipment will be depreciated over estimated useful lives of 3 to 8 years using the straight-line method.The Company has estimated the fair value ofMako’s identifiable intangible assets as follows: Average Estimated Remaining Fair Value Useful Life Customer List $ 1,011,000 8 Non-Compete Covenant 447,000 5 Trademarks 3,211,000 25 $ 4,669,000 (b) Amounts reflecting the total purchase price as noted above totaling $13,753,449 including approximately $188,369 of transaction expenses. (c) Represents Deep Down’s advance under its Credit Agreement to fund the cash portion of the Mako purchase. In connection with this advance on January 4, 2008, Deep Down capitalized $261,941 in deferred financing costs.Of this amount, $216,000 was paid in cash to various third-parties related to the financing, and the remainder of $45,946 represents the Black Scholes valuation of 118,812 warrants issued to one of these third-party vendors. Additionally, Deep Down pre-paid $180,000 in points to the lender which was treated as a discount to the note.A summary of the transaction is as follows: Cash received $ 5,604,000 Deferred financing cost 261,946 Debt discount 180,000 Long term debt (6,000,000 ) Paid in capital (warrant value) (45,946 ) (d) Represents payment to Mako shareholders the cash and restricted shares of Deep Down common stock as detailed above. (e) Represents cash interest plus amortization of deferred financing costs and debt discounts. Interest is payable at 15.5% on the outstanding principal, and the related fees are amortized using the effective interest method over the four-year life of the loan. (f) Amortization of the intangible assets at a rate of $28,685 per month based on the lives in the table above. 5
